Order denying motion to open defendants’ default and to reinstate their
counterclaim, and order on reargument, reversed on the law and the facts, without costs, and motion granted, without costs, upon condition that witMn ten days after service on the attorney for the plaintiff of a copy of the order to be made hereon, with notice of entry, defendants pay plaintiff twenty-five dollars costs; otherwise, order affirmed. The default was not willful and the motion to open it should have been granted. Lazansky, P. J., Kapper, Carswell, TompMns and Davis, JJ., concur.